DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Heather M. Kleinhardt on March 10, 2022.
The application has been amended as follows: 
In The Claims
Claim 1, in line 9, “the UE policy distribution” has been replaced with --a UE policy distribution--.
Claim 8, in line 2, “the network node” has been replaced with --the PCF--.
Claim 9, in line 5, “the UE policy distribution” has been replaced with --a UE policy distribution--.
Claim 17, in line 9, “the UE policy distribution” has been replaced with --a UE policy distribution--.
Allowable Subject Matter
Claims 1, 4, 6-9, 12, 14-17, and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest that wherein the first capability indicator is associated with UE assistant information for the UE policy distribution, and wherein the UE assistant information for the UE policy distribution comprises one or more UE policy identifiers that are used to indicate one or more sections of a supported UE policy or a stored UE policy in the UE; control the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner




/ANH VU H LY/             Primary Examiner, Art Unit 2472